—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bianchi, J., at trial; Jones, J., at sentence), rendered July 20, 1992, convicting him of attempted rape in the first degree, upon a jury verdict, and imposing sentence. By decision and order dated September 18,1995 [219 AD2d 662], this Court remitted the matter to the Supreme Court, Kings County, to hear and report on the issues of whether certain documents referred to at the trial existed and, if so, whether the defendant was entitled to them under People v Rosario (9 NY2d 286), and the appeal was held in abeyance in the interim. The Supreme Court, Kings County (Pesce, J.), conducted a hearing during which the People conceded that a Rosario violation had taken place.
Ordered that the judgment is reversed, on the law, and a new trial is ordered. The facts have been considered and determined to have been established. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
However, as conceded by the People, the defendant had a right to examine certain existing police reports for purposes of impeachment (see, People v Lineszy, 212 AD2d 548). Accordingly, the People’s failure to produce the reports requires a reversal of the defendant’s conviction and a new trial. Copertino, J. P., Santucci, Altman and Friedmann, JJ., concur.